1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                   UNITED STATES BANKRUPTCY COURT
11                                 EASTERN DISTRICT OF WASHINGTON
12
      In re                                                Chapter 11
13
      EASTERDAY RANCHES, INC., et al.                      Lead Case No. 21-00141-11
14                                                         Jointly Administered
                                                           [PROPOSED] ORDER          Debtors.1
15
                                                           AUTHORIZING DEBTOR
16                                                         EASTERDAY RANCHES, INC. TO
                                                           ENTER INTO SETTLEMENT
17                                                         TERM SHEET WITH TYSON
                                                           FRESH MEATS, INC.
18

19             This matter having come before the court upon the motion (the “Motion”)2 of
20    debtor and debtor in possession Easterday Ranches, Inc. ( “Ranches”) for the entry of
21    an order, pursuant to sections 105 and 363(b) of Title 11 of the United States Code
22    and Federal Rules of Bankruptcy Procedure 6004 and 9019, authorizing Ranches to
23    enter into and honor that certain Binding Settlement Term Sheet dated February 24,
24    2021 (the “Settlement Term Sheet”), by and between Ranches and Tyson Fresh
25    Meats, Inc. (“Tyson”). The court having reviewed the Motion and the Settlement
26    1
          The Debtors along with their case numbers are as follows: Easterday Ranches, Inc. (21-00141) and
27      Easterday Farms, a Washington general partnership (21-00176).
      2
          A capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.
28
                                                                                       B USH K ORNFELD         LLP
      ORDER APPROVING SETTLEMENT TERM SHEET                                                    LAW OFFICES
      DOCS_SF:105090.2 20375/002                                                        601 Union St., Suite 5000
                                                                                     Seattle, Washington 98101-2373
                                                                                        Telephone (206) 292-2110
     21-00141-WLH11           Doc 263-1   Filed 03/04/21    Entered 03/04/21   09:31:31Facsimile
                                                                                               Pg(206)
                                                                                                    1 of   6
                                                                                                        292-2104
1
     Term Sheet, the response filed by the Official Committee of Unsecured Creditors of
 2
     Easterday Ranches (the “Committee”) appearing at Docket No. 253 and the response
 3
     filed by Segale Properties LLC (“Segale”) appearing at Docket No. 255 and in
 4
     consideration of the arguments of counsel at the hearing on the Motion, and the
 5
     evidence submitted in support thereof, finds good cause to grant the relief requested
 6
     in the Motion, as set forth herein.
 7
              IT IS HEREBY ORDERED THAT:
 8
              1.       The Motion [Docket No. ___216] is hereby GRANTED, as set forth
 9
     below.
10
              2.       The Settlement Term Sheet attached hereto as Exhibit 1 and the terms
11
     therein are hereby approved.
12
              3.       Ranches is hereby authorized, but not directed, to enter into and honor
13
     the terms and conditions of the Settlement Term Sheet.
14
              4.       The Trustee Motion is deemed withdrawn.
15
              5.       Ranches and Tyson are hereby authorized to take all actions necessary or
16
     appropriate to effectuate the relief granted pursuant to this order.
17
              6.       Notwithstanding anything to the contrary therein, the Settlement Term
18
     Sheet does not limit the right of Ranches, Tyson, the Committee or any other party in
19
     interest to seek appropriate relief from the Court with respect to the amount, subject,
20
     or proposed recipient of any payment made or contemplated under the Approved
21
     Budget.
22
              7.       Notwithstanding anything to the contrary therein, the Settlement Term
23
     Sheet does not limit the right of any party in interest, including but not limited to the
24
     Committee or Segale, to conduct appropriate and reasonable discovery of facts or
25
     circumstances involving Ranches or its relationship with Tyson or, concomitantly, the
26
     ability or obligation of any party in interest, including Ranches and Tyson, to respond
27
     to such discovery as appropriate. Nothing in this Order restricts or limits the rights of
28
                                                                               B USH K ORNFELD               LLP
     ORDER APPROVING SETTLEMENT TERM SHEET -2 2                                            LAW OFFICES
     DOCS_SF:105090.2 20375/002                                                       601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
 21-00141-WLH11           Doc 263-1   Filed 03/04/21   Entered 03/04/21 09:31:31       Pg 2 of 6
1
     any party from exercising its right to conduct discovery pursuant to the Federal Rules
 2
     of Bankruptcy Procedure or any other relevant federal or state corollary.
 3
              8.       6. Notwithstanding anything in the Bankruptcy Code, the Bankruptcy
 4
     Rules, or the Local Rules of the United States Bankruptcy Court for the Eastern
 5
     District of Washington to the contrary, this order shall be effective upon entry.
 6
              9.       7. The stay imposed pursuant to Bankruptcy Rule 6004(h) is waived.
 7
              10.      8. The court shall retain jurisdiction and power to hear and determine all
 8
     matters arising from or related to the implementation of this order or the transfer of
 9
     the Cattle.
10

11                                         //END OF ORDER//
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                                               B USH K ORNFELD               LLP
     ORDER APPROVING SETTLEMENT TERM SHEET -2 3                                            LAW OFFICES
     DOCS_SF:105090.2 20375/002                                                       601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
 21-00141-WLH11           Doc 263-1   Filed 03/04/21   Entered 03/04/21 09:31:31       Pg 3 of 6
1

 2
     PRESENTED BY:
 3

 4   /s/
     THOMAS A. BUFORD, III (WSBA 52969)
 5   BUSH KORNFELD LLP
 6   RICHARD M. PACHULSKI (admitted pro hac vice)
 7
     JEFFREY W. DULBERG (admitted pro hac vice)
     MAXIM B. LITVAK (admitted pro hac vice)
 8   PACHULSKI STANG ZIEHL & JONES LLP
 9   Proposed Attorneys for
     Debtors and Debtors in Possession
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                                               B USH K ORNFELD               LLP
     ORDER APPROVING SETTLEMENT TERM SHEET -2 4                                            LAW OFFICES
     DOCS_SF:105090.2 20375/002                                                       601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
 21-00141-WLH11           Doc 263-1   Filed 03/04/21   Entered 03/04/21 09:31:31       Pg 4 of 6
                                        EXHIBIT 1

                                          Term Sheet

                                       [Filed Separately]




DOCS_SF:105090.2105090.4 20375/002


21-00141-WLH11            Doc 263-1   Filed 03/04/21   Entered 03/04/21 09:31:31   Pg 5 of 6
  Document comparison by Workshare 9.5 on Thursday, March 04, 2021 8:05:42
  AM
  Input:
  Document 1 ID       PowerDocs://DOCS_SF/105090/2
                      DOCS_SF-#105090-v2-Easterday_Ranches_-_Order_App
  Description
                      roving_Tyson_Settlement_Term_Sheet
  Document 2 ID       PowerDocs://DOCS_SF/105090/4
                      DOCS_SF-#105090-v4-Easterday_Ranches_-_Order_App
  Description
                      roving_Tyson_Settlement_Term_Sheet
  Rendering set       Standard with font changes

  Legend:
  Insertion
  Deletion
  Moved from
  Moved to
  Style change
  Format change
  Moved deletion
  Inserted cell
  Deleted cell
  Moved cell
  Split/Merged cell
  Padding cell

  Statistics:
                      Count
  Insertions                                12
  Deletions                                 11
  Moved from                                 0
  Moved to                                   0
  Style change                               0
  Format changed                             0
  Total changes                             23




21-00141-WLH11     Doc 263-1   Filed 03/04/21    Entered 03/04/21 09:31:31   Pg 6 of 6
